Citation Nr: 1143732	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

The issue of entitlement to right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a right ear hearing loss was denied by a July 2003 rating decision.  

2.  The evidence received since the July 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for right ear hearing loss. 


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying the Veteran's claim for entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2011); 38 C.F.R. § 20.1103 (2011).

2.  As evidence received since the July 2003 rating decision is new and material, the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the Veteran's claim for service connection for right ear hearing loss and remands it for further development. Thus, a discussion of VA's duties to notify and assist is not necessary.  

In July 2003, the RO denied the Veteran's claim for entitlement to service connection for right ear hearing loss on the basis that the evidence did not show that the condition was incurred in or caused by his active military service.  The Veteran was notified of this decision by letter dated in August 2003 and did not appeal.  Thus, the July 2003 RO rating decision is final.  

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the submitted evidence raises the possibility of substantiating the claim, VA must consider whether the new evidence could reasonably result in substantiation of the claim if the claim were reopened and VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994).

Since the July 2003 denial, the Veteran was provided with a second VA examination in June 2007.  At this examination, he asserted that his right ear hearing loss was due to noise exposure from aircraft on the flight line.  This assertion constitutes new evidence, as this contention was not previously of record, and also material, as it relates to the potential in-service etiology of the Veteran's right ear hearing loss.  Therefore, as the additional evidence is both new and material, the claim for entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened. 




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was previously provided with a VA audiological examination in order to obtain an etiological opinion with regard to his right ear hearing loss pursuant to his previously service connection claim in July 2003.  The examiner determined that the Veteran's abnormal immitance testing for the right ear was most likely due to the patent pressure equalizing tubes that were inserted during a recent post-service ear infection.  The examination report notes that "[n]oise exposure was denied in the military."  Subsequently, at a June 2007 VA audiological examination, the Veteran asserted that his right ear hearing loss was due to noise exposure from aircraft on the flight line in service.  No etiological opinion with regard to the Veteran's service connection claim for right ear hearing loss was requested or obtain with regard to this examination.  

As such, there is no VA examination report of record that contains opinion on whether the Veteran's right ear hearing loss is related to in-service noise exposure.  Furthermore, in June 2007, the VA examiner determined that the hearing loss for each ear was primarily sensorineural rather than related to the abnormality caused by the perforation, indicating that at least some of the Veteran's right ear hearing loss is attributable to a cause other than the post-service patent pressure equalizing tubes.  Therefore, the Veteran should be provided with an additional VA examination in order to obtain an opinion on the etiology of his right ear hearing loss that accounts for his lay testimony regarding noise exposure on the flight line during active service and the findings of the June 2007 VA examiner.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



The RO/AMC should also undertake all necessary and feasible efforts to corroborate the Veteran's contention that he had in-service noise exposure from aircraft on the flight line.  Specifically, efforts should be make to obtain any relevant evidence relating to the Veteran's noise exposure in service, including lay statements, his service personnel records, and records and/or findings pertaining to the typical duties associated with his Air Force occupational specialty, 55254 - Protective Coating Specialist.  See 38 C.F.R. § 3.159(c)(2); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature).

Lastly, review of the record shows that the most recent VA treatment records associated with the claims folder are several years old.  On remand, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for hearing loss, dated since November 2004.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his hearing loss, from the VA Medical Center in Bay Pines, Florida, dated since November 2004.

2.  Undertake all evidentiary development necessary and feasible to obtain supporting evidence of the Veteran's noise exposure in service, including, but not limited to, the following:

(a) Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of his noise exposure in service due to service on the flight line.  

(b) Take appropriate action to develop evidence of whether the Veteran's duties would have entailed exposure to noise on the flight line.  Such development should include a determination regarding the extent to which the Veteran's duties as a Protective Coating Specialist, 55254, would have involved exposure to noise from aircraft on the flight line. 

(c) Contact the National Personnel Records Center and/or any other indicated agency and request copies of the Veteran's complete service personnel records.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  Then, schedule the Veteran for a VA audiological examination of his right ear hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right ear hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure from aircraft on the flight line.  Noise exposure in service should be treated as established for the purposes of this opinion.  

The opinion should also address the finding of the June 2007 VA examiner that the Veteran's hearing loss, while containing a conductive component, is primarily sensorineural.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


